Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the
8th day of November, 2017 by and between Immunomedics, Inc., a Delaware
corporation having its principal offices in Morris Plains, New Jersey (the
“Company”) and Brendan Delaney (the “Executive”).

WHEREAS, the Company desires to employ Executive as its Chief Commercial Officer
, and Executive desires to serve in such capacity on behalf of the Company, upon
the terms and conditions hereinafter set forth; and

WHEREAS, Executive acknowledges that he has had an opportunity to consider this
Agreement and to consult with an independent advisor of his choosing with regard
to the terms of this Agreement, and enters into this Agreement voluntarily and
with a full understanding of its terms.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment.

1.1 Employment Period. Subject to the provisions for earlier termination
provided herein, Executive’s employment hereunder will be for a two (2) year
term commencing on November 10, 2017 (the “Start Date”) and ending on November
9, 2019 (the “Initial Employment Period”); provided, however, that this
Agreement shall automatically renew for successive one (1) year periods
thereafter (each a “Renewal Period” and together with the Initial Employment
Period, the “Employment Period”), unless at least ninety (90) days prior to the
end of the Initial Employment Period or any Renewal Period, one party notifies
the other in writing that he/it is exercising the option not to renew the term
of this Agreement. The non-renewal of this Agreement in the absence of a
successor employment agreement shall be deemed a termination of Executive’s
employment, effective as of the last day of the then-current Employment Period.

1.2 Position and Responsibilities. Commencing on the Start Date, Executive shall
become employed by the Company as Chief Commercial Officer (“CCO”) reporting to
the Company’s Chief Executive Officer (“CEO”) with such duties and
responsibilities as may be reasonably assigned to Executive by the CEO or his
designee and/or the Company’s Board of Directors (the “Board”). No public
release, statement or communication concerning Executive’s employment with the
Company shall be made by Executive without the prior approval of the Board.

1.3 Extent of Services. Executive shall use his best efforts to carry out
Executive’s duties and responsibilities under Section 1.2 hereof and, consistent
with the other provisions of this Agreement, shall devote substantially all of
Executive’s business time, attention and energy thereto. In the performance of
his duties, Executive shall observe and adhere to all applicable Company
policies and procedures as may be interpreted, adopted, revised or deleted from
time to time in the Company’s sole discretion. Except with the prior written
consent of the Board, Executive shall not, during the Employment Period,
undertake or engage in any other employment, occupation or business enterprise
that would interfere with Executive’s responsibilities and the performance of

1

--------------------------------------------------------------------------------

 



Executive’s duties hereunder, except for (a) reasonable time devoted to
volunteer services for or on behalf of such religious, educational, non-profit
and/or other charitable organization as Executive may wish to serve, (b)
reasonable time devoted to activities in the non-profit and business communities
consistent with Executive’s duties, and (c) such other activities as may be
specifically approved by the Company. The foregoing shall not be construed as
preventing Executive from owning less than one percent (1%) of the total
outstanding shares of a publicly traded company.

1.4 Principal Location of Services. Executive shall perform his duties hereunder
principally out of the Company’s corporate headquarters (presently located in
Morris Plains, New Jersey) and shall undertake such travel within or outside of
the United States as is necessary or advisable for the efficient operations of
the Company.

2. Compensation and Benefits.

2.1 Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate of
Four Hundred Thousand Dollars ($400,000.00), subject to all required
withholdings and authorized deductions and payable bi-weekly in installments at
such times as the Company customarily pays its other senior-level executives.

2.2 Annual Discretionary Cash Bonus. For each fiscal year during the Employment
Period, commencing with the July 1, 2017 – June 30, 2018 fiscal year, Executive
shall be eligible to receive an annual discretionary cash bonus (the “Annual
Bonus”) for the services rendered by Executive under this Agreement. The amount
of the Annual Bonus, if any, will be determined by the Compensation Committee of
the Board (the “Compensation Committee”) in its discretion, based on Executive’s
individual performance and Company performance, in each case measured against
performance goals and targets established by the Company. Executive’s Annual
Bonus target is forty-five percent (45%) of Executive’s Base Salary for the
applicable fiscal year (the “Target Bonus”). The amount of the Annual Bonus, if
any, will be determined as of the end of each fiscal year during the Employment
Period and shall be paid as soon as reasonably practicable after the end of each
fiscal year to which the bonus relates, but in no event later than 2-½ months
after the end of such fiscal year. To be eligible to receive an Annual Bonus, or
any portion thereof, Executive must be employed by the Company both at the time
the amount of the Annual Bonus, if any, is determined, and at the time the
Annual Bonus, if any, is paid. Any bonus for the first year of employment will
be prorated based on the number of days that Executive was employed by the
Company during the fiscal year in which Executive commences employment with the
Company.

2.3 Equity Compensation. Subject to approval of the Board, the Company will
grant to Executive as of the Start Date, an option to purchase One Hundred and
Fifty Thousand (150,000) shares of the Company’s common stock (the “Option”)
pursuant and subject to the Immunomedics, Inc. 2014 Long-Term Incentive Plan
(the “Plan”) and the stock option agreement attached hereto as Exhibit A. The
Option shall be an incentive stock option to the extent permissible under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), and
will have an exercise price per share equal to the Fair Market Value (as defined
in the Plan) of a share of common stock of the Company as of the date of grant
pursuant to the terms of the Plan. The Option shall vest and become exercisable
as follows: upon the one-year anniversary of the Start Date, twenty-five percent
(25%) of the total number of shares underlying the Option shall vest and become
exercisable, and one additional forty-eighth (1/48th) of the total number of
shares underlying the Option shall vest and become exercisable on the
corresponding day of each month thereafter, until the entire Option has

2

--------------------------------------------------------------------------------

 



vested and become exercisable on the fourth anniversary of the Start Date, in
each case subject to Executive’s continued employment on each such vesting date.
Upon termination of Executive’s employment, the vested portion of the Option
shall remain exercisable in accordance with the terms and conditions of the
applicable option agreement and this Agreement.

2.4 Retirement and Welfare Plans. Executive shall be eligible to participate in
employee retirement and welfare benefit plans made available to the Company’s
senior-level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

2.5 Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation, which shall be subject in all respects to the terms and conditions of
the Company’s paid time off policies, as may be in effect from time to time.

2.6 Reimbursement of Expenses. Executive shall be reimbursed for all customary
and appropriate business-related expenses actually incurred and documented in
accordance with the Company’s policies applicable to senior-level executives.

3. Termination. Notwithstanding Section 1, Executive’s employment shall
terminate, and the Employment Period shall terminate concurrently therewith,
upon the occurrence of any of the following events:

3.1 [Intentionally omitted.]

3.2 Termination Without Cause or Resignation for Good Reason Before a Change of
Control.

(a) The Company may terminate Executive’s employment at any time without Cause
(as defined in Section 3.9) prior to the expiration of the then-current
Employment Period from the position in which Executive is employed hereunder
upon not less than thirty (30) days’ prior written notice to Executive. The
Company shall have the discretion to terminate Executive’s employment during the
notice period and pay continued Base Salary in lieu of notice. In addition,
Executive may initiate a termination of employment by resigning under this
Section 3.2 for Good Reason (as defined in, and in accordance with the notice
provisions set forth in Section 3.9) prior to the expiration of the then-current
Employment Period.

(b) Upon termination under this Section 3.2, Executive shall receive (i)
Executive’s accrued but unpaid Base Salary through the date of termination
(payable on the Company’s first (1st) payroll date after Executive’s date of
termination or earlier if required by applicable law), (ii) any unreimbursed
business expenses incurred by Executive and payable in accordance with the
Company’s standard expense reimbursement policies and Section 19 of this
Agreement, and (iii) benefits earned, accrued and due under any qualified
retirement plan or health and welfare benefit plan in which Executive was a
participant in accordance with applicable law and the provisions of such plan
(collectively, the “Guaranteed Payments”).

(c) If Executive’s employment terminates as described in Section 3.2(a) above
prior to the expiration of the then-current Employment Period and if Executive
(i) executes within twenty-one (21) days (or forty-five (45) days to the extent
required by applicable law) thereafter and does

3

--------------------------------------------------------------------------------

 



not revoke a written release in a form provided by the Company releasing the
Company from any and all claims with respect to all matters arising out of or
related to Executive’s employment by the Company or the termination thereof (the
“Release”), (ii) complies with the terms and conditions of the Release,
including, without limitation, any return of property, non-disparagement, and
confidentiality provisions contained therein, and (iii) complies with the terms
and conditions of Sections 5, 6, 7, and 8 below, Executive will be entitled to
receive the benefits described below (collectively, the “Severance”):

(i) Executive shall receive cash severance in an amount equal (A) two (2) months
of Executive’s then current Base Salary per each completed year of service, with
a minimum of six (6) months’ Base Salary and a maximum of twelve (12) months’
Base Salary (such period, the “Severance Period”) plus (B) Executive’s Target
Bonus for the fiscal year in which Executive’s employment is terminated prorated
based on the number of days Executive is employed during such fiscal year. The
severance amount, less all required withholdings and authorized deductions,
shall be paid in substantially equal installments over the Severance Period
consistent with the Company’s regularly scheduled payroll until the Severance
has been paid in full, subject to Section 3.2(d) below.

(ii) The Company shall, for the duration of the Severance Period, pay Executive
each month an amount equal to the monthly COBRA medical insurance cost under the
Company’s medical plan for Executive, and, where applicable, his spouse and
eligible dependents, less an amount equal to the required monthly employee
payment for such coverage calculated as if Executive had continued to be an
employee of the Company throughout such period. Notwithstanding the foregoing,
payments specified under this Section 3.2(c)(ii) shall cease if the Company’s
statutory obligation to provide such COBRA healthcare continuation coverage
terminates for any reason before the expiration of the Severance Period,
including but not limited to Executive’s failure to timely elect continuation
coverage under COBRA.

(d) Except as otherwise required by Section 3.10, the benefits described in
subsections (i) and (ii) above shall begin within sixty (60) days after
Executive’s termination date, provided Executive has timely executed and not
revoked the Release within such sixty (60) day period; and provided that
notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive’s designating the calendar year of payment, and
if a payment that is “nonqualified deferred compensation” as defined under
Section 409A of the Code (“Section 409A”) is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

(e) Executive agrees and acknowledges that the Severance provided to Executive
pursuant to Section 3.2(c) is in lieu of, and is not in addition to, any
benefits to which Executive may otherwise be entitled under any Company
severance plan, policy, or program, other than the Guaranteed Payments.

(f) Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7, or 8 below, all payments under Section 3.2(c) shall immediately
cease and Executive shall be required to repay immediately any cash Severance
previously paid by the Company thereunder.



4

--------------------------------------------------------------------------------

 



3.3 Termination Without Cause or Resignation for Good Reason After a Change of
Control.

(a) If a Change of Control occurs and, during the one-year period commencing on
the date of the Change of Control, the Company terminates Executive’s employment
without Cause or Executive resigns for Good Reason (as defined in, and in
accordance with the notice provisions set forth in Section 3.9) prior to the
expiration of the then-current Employment Period, this Section 3.3 shall apply
in lieu of Section 3.2.

(b) Upon termination under this Section 3.3, Executive shall receive the
Guaranteed Payments. With the exception of unreimbursed business expenses, which
shall be paid in accordance with Company policy and Section 19 of this
Agreement, or as otherwise provided in the applicable benefit plan, Executive
will be paid the Guaranteed Payments on the Company’s first (1st) payroll date
after Executive’s date of termination, or earlier if required by applicable law.

(c) If Executive’s employment terminates as described in Section 3.3(a) above
prior to the expiration of the then-current Employment Period and if Executive
(i) executes within twenty-one (21) days (or forty-five (45) days to the extent
required by applicable law) thereafter and does not revoke a Release, (ii)
complies with the terms and conditions of the Release, including, without
limitation, any return of property, non-disparagement, and confidentiality
provisions contained therein, and (iii) complies with the terms and conditions
of Sections 5, 6, 7, and 8 below, Executive shall be entitled to receive the
following payments (collectively, the “Change of Control Severance”):

(i) Executive shall receive cash severance in an amount equal to the sum of (A)
four (4) months of Executive’s then current Base Salary per each completed year
of service, with a minimum of twelve (12) months’ Base Salary and a maximum of
twenty-four (24) months’ Base Salary plus (B) Executive’s Target Bonus for the
fiscal year in which Executive’s employment is terminated prorated based on the
number of days Executive is employed during such fiscal year. The severance
amount shall be paid in a single lump-sum payment, less all required
withholdings and deductions, subject to Section 3.3(d) below.

(ii) The Company shall, for a period of twelve (12) months following the date of
Executive’s termination of employment (the “COBRA Period”), pay Executive each
month an amount equal to the monthly COBRA medical insurance cost under the
Company’s medical plan for Executive, and, where applicable, his spouse and
eligible dependents, less an amount equal to the required monthly employee
payment for such coverage calculated as if Executive had continued to be an
employee of the Company throughout such period. Notwithstanding the foregoing,
payments specified under this Section 3.3(c)(ii) shall cease if the Company’s
statutory obligation to provide such COBRA healthcare continuation coverage
terminates for any reason before the expiration of the COBRA Period, including
but not limited to Executive’s failure to timely elect continuation coverage
under COBRA.

(iii) Any unvested portion of the Option will vest immediately.

(d) Except as otherwise required by Section 3.10, the benefits described in
subsections (i) and (ii) above shall be paid or begin, as the case may be,
within sixty (60) days after Executive’s termination date, provided Executive
has timely executed and not revoked the Release within such sixty (60) day
period; and provided that notwithstanding any provision of this

5

--------------------------------------------------------------------------------

 



Agreement to the contrary, in no event shall the timing of Executive’s execution
of the Release, directly or indirectly, result in Executive’s designating the
calendar year of payment, and if a payment that is “nonqualified deferred
compensation” as defined under Section 409A is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

(e) Executive agrees and acknowledges that the Change of Control Severance
provided to Executive pursuant to Section 3.3(c) is in lieu of, and not in
addition to, any benefits to which Executive may otherwise be entitled under any
Company severance plan, policy, or program, other than the Guaranteed Payments.

(f) Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7 or 8 below, all payments under Section 3.3(c) shall immediately
cease and Executive shall be required to repay immediately any Change of Control
Severance previously paid by the Company thereunder.

3.4 Termination by Reason of Disability. Subject to applicable state and federal
law, the Company may terminate Executive’s employment if Executive has been
unable to perform the material duties of Executive’s position for a period of
ninety (90) consecutive days or one hundred eighty (180) days in the aggregate
during any twelve (12) month period because of physical or mental injury or
illness (“Disability”). Executive agrees, in the event of a dispute under this
Section 3.4 relating to Executive’s Disability, to submit to a physical
examination by a licensed physician jointly selected by the Board and Executive.
If the Company terminates Executive’s employment for Disability, Executive will
not receive the Severance, the Change of Control Severance or any other
severance compensation or benefits, except that the Company shall pay to
Executive the Guaranteed Payments.

3.5 Termination by Reason of Death. If Executive dies while employed by the
Company, all obligations of the parties hereunder shall terminate immediately.
Executive will not receive the Severance, the Change of Control Severance or any
other severance compensation or benefits, except that the Company shall pay to
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, the Guaranteed Payments.

3.6 Termination for Cause. The Company may terminate Executive’s employment at
any time for Cause (as defined in Section 3.9) upon written notice to Executive
and, in any such event, all payments under this Agreement shall cease. Executive
will not receive the Severance, the Change of Control Severance or any other
severance compensation or benefits, except that the Company shall pay to
Executive the Guaranteed Payments.

3.7 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 12. The notice of termination shall (a) indicate the
specific termination provision in this Agreement relied upon, (b) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof; provided, that no
basis need be provided by the Company in connection with a termination without
Cause, and (c) specify the termination date in accordance with the requirements
of this Agreement.

3.8 Cooperation with the Company After Termination. Following termination of
Executive’s employment for any reason, Executive agrees to cooperate with the
Company in (a) all

6

--------------------------------------------------------------------------------

 



matters relating to the winding up of Executive’s pending work and the orderly
transfer of any such pending work to such other employees as may be designated
by the Company; (b) responding to requests by the Company for information
concerning work performed by Executive during the period of Executive’s
employment with the Company and with regard to any matters that relate to or
arise out of the business of the Company during the period of his employment and
about which Executive may have knowledge, (c) any investigation or review that
may be performed by the Company or any government authority or in any litigation
in which the Company may become involved. The Company will reimburse Executive
for any reasonable travel and out of pocket expenses incurred by Executive in
providing such cooperation.

3.9 Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive has been convicted of a felony or enters a plea of guilty or nolo
contendere with respect thereto;

(ii) Executive fails to perform Executive’s reasonably assigned duties for the
Company (other than a failure resulting from Executive’s incapacity due to
physical or mental illness), which failure has continued for a period of at
least thirty (30) days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform;

(iii) Executive causes material damage to the property of the Company;

(iv) Executive engages in conduct that is harmful to the public reputation of
the Company;

(v) Executive engages in any act of dishonesty, fraud, or immoral or
disreputable conduct;

(vi) Executive engages in willful misconduct in the performance of Executive’s
duties; or

(vii) Executive materially breaches any covenant or condition of this Agreement
(including Sections 5, 6, 7, 8 or 10 below) or any other written agreement
between the parties, or breaches Executive’s fiduciary duty to the Company.

(b) “Change of Control” shall mean:

(i) A merger, consolidation, reorganization, or similar form of corporate
transaction approved by the Company’s stockholders, unless securities
representing more than fifty percent (50%) of the total and combined voting
power of the outstanding voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction; or

(ii) The sale, transfer or other disposition of Company assets (including by way
of merger or spin-off of any subsidiary or subsidiaries of the Company)
occurring within a twelve (12) month period and representing, at a minimum, not
less than forty percent (40%) of the total gross fair market value of all assets
of the Company, to any person, entity, or group of persons acting in

7

--------------------------------------------------------------------------------

 



consort, other than a sale, transfer or disposition to: (A) a stockholder of the
Company in exchange for or with respect to its stock; (B) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly, by the Company; (C) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of the outstanding stock of the Company;
or (D) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned by a person described in (C); or

(iii) Any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other than
the Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s stockholders; or

(iv) The consummation of a Change in Control (as defined in the Plan).

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

(c) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto:

(i) A material reduction in Executive’s Base Salary;

(ii) The material diminution of Executive’s duties, responsibilities, powers or
authorities, including the assignment of any duties and responsibilities
materially inconsistent with his position as CCO, provided that Good Reason
shall not exist under this clause (ii) if such material diminution of authority,
duties and responsibilities is a result of: (1) the hiring of additional
subordinates to fill some of Executive’s duties and responsibilities or (2) any
disposition or sale of any subsidiary or business of the Company;

(iii) The Company requires that Executive’s principal office location be moved
to a location more than fifty (50) miles from Executive’s principal office
location immediately before the change without Executive’s prior consent; and

(iv) A material breach by the Company of this Agreement.

For purposes of this Agreement, Executive shall not have Good Reason for
termination unless (i) Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) Executive notifies the Company in
writing of the occurrence of the Good Reason condition within sixty (60) days of
such occurrence; (iii) Executive cooperates in good faith with the Company’s
efforts, for a period not less than thirty (30) days following such notice (the
“Cure Period”), to cure the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and

8

--------------------------------------------------------------------------------

 



(v) Executive terminates his employment within sixty (60) days after the end of
the Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

3.10 Required Postponement for Specified Executives. If Executive is considered
a “specified employee” (as defined under Section 409A) and payment of any
amounts under this Agreement is required to be delayed for a period of six (6)
months after separation from service pursuant to Section 409A, payment of such
amounts shall be delayed as required by Section 409A, and the accumulated
postponed amounts shall be paid in a lump-sum payment within five (5) days after
the end of the six (6) month period. If Executive dies during the postponement
period prior to the payment of benefits, the amounts postponed on account of
Section 409A shall be paid to the personal representative of Executive’s estate
within sixty (60) days after the date of Executive’s death.

4. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives Severance or Change of Control Severance provided for in Section 3
of this Agreement, Executive hereby waives Executive’s right to receive payments
under any severance plan or similar program that would otherwise apply to
Executive.

5. Confidentiality. Executive agrees that Executive’s services to the Company
are of a special, unique and extraordinary character, and that Executive’s
position places Executive in a position of confidence and trust with the
Company’s employees, customers, vendors, suppliers and/or business partners.
Executive also recognizes that Executive’s position with the Company will give
Executive substantial access to Confidential Information (as defined below), the
disclosure of which to competitors of the Company would cause the Company to
suffer substantial and irreparable damage. Executive recognizes, therefore, that
it is in the Company’s legitimate business interest to restrict Executive’s use
of Confidential Information for any purposes other than the discharge of
Executive’s employment duties at the Company, and to limit any potential
appropriation of Confidential Information by Executive for the benefit of the
Company’s competitors and/or to the detriment of the Company. Accordingly,
Executive agrees as follows:

(a) Executive shall not at any time, whether during or after the termination of
Executive’s employment with the Company for any reason, reveal to any person or
entity any of the trade secrets or confidential information of the Company, or
the trade secrets or confidential information of any third party which the
Company is under an obligation to keep confidential, including but not limited
to trade secrets, know-how, or confidential information respecting research,
product plans, products, services, software, developments, inventions,
processes, formulas, technology, designs, drawings, characteristics, assays, raw
data, scientific pre-clinical or clinical data, records, databases,
formulations, clinical protocols, equipment designs, customer or vendor lists,
proposals, strategies, market plans, forecasts, financials and other business
information (“Confidential Information”), except as may be required in the
ordinary course of performing Executive’s duties as an employee of the Company.
Executive shall at all times keep secret all Confidential Information entrusted
to Executive and shall not use or attempt to use any such Confidential
Information for personal gain or

9

--------------------------------------------------------------------------------

 



in any manner that may injure or cause loss, or could reasonably be expected to
injure or cause loss, whether directly or indirectly, to the Company.

(b) The above restrictions shall not apply to: (i) information that at the time
of disclosure is in the public domain through no fault of Executive; (ii)
information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Company; or (iv)
information that may be required by law or an order of any court, agency or
proceeding to be disclosed; provided that Executive shall provide the Company
prior written notice of any such required disclosure once Executive has
knowledge of it and will help the Company to the extent reasonable to obtain an
appropriate protective order. Moreover, the foregoing shall not limit
Executive’s ability to (i) to discuss the terms of Executive’s employment, wages
and working conditions to the extent expressly protected by applicable law, (ii)
to report possible violations of federal securities laws to the appropriate
government enforcing agency and make such other disclosures that are expressly
protected under federal or state “whistleblower” laws, or (iii) to respond to
inquiries from, or otherwise cooperate with, any governmental or regulatory
investigation.

(c) Executive agrees that during Executive’s employment with the Company or any
Company Executive shall not take, use or permit to be used any notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation or other materials of any nature constituting Confidential
Information or Developments (as defined below) otherwise than for the benefit of
the Company. Executive further agrees that Executive shall not, after the
termination of Executive’s employment for any reason, use or permit to be used
any such notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of the Company.

(d) Executive agrees that upon the termination of Executive’s employment with
the Company, Executive shall not take or retain without written authorization
any documents, files or other property of the Company, and Executive will return
promptly to the Company any such documents, files or property in Executive’s
possession or custody, including any copies thereof maintained in any medium or
format. Executive recognizes that all documents, files and property that
Executive has received and will receive from the Company, including but not
limited to scientific research, customer lists, handbooks, memoranda, product
specifications, and other materials (with the exception of documents relating to
benefits to which Executive might be entitled following the termination of
Executive’s employment with the Company), are for the exclusive use of the
Company and employees who are discharging their responsibilities on behalf of
the Company, and that Executive has no claim or right to the continued use,
possession or custody of such documents, files or property following the
termination of Executive’s employment with the Company for any reason.

(e) Pursuant to the Defend Trade Secrets Act of 2016, Executive acknowledges
that Executive will not have criminal or civil liability under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.



10

--------------------------------------------------------------------------------

 



6. Intellectual Property.

(a) If at any time or times during Executive’s employment with the Company
Executive shall (either alone or with others) make, conceive, discover or reduce
to practice any invention, modification, discovery, design, development,
improvement, process, software program, work of authorship, documentation,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Developments”) that (i) relates to the business of the Company or any of
the products or services being developed, manufactured or sold by the Company or
which may be used in relation therewith, (ii) results from tasks assigned to
Executive by the Company or (iii) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Company, such Developments and the benefits thereof shall immediately become the
sole and absolute property of the Company and its assigns, and Executive shall
promptly disclose to the Company (or any persons designated by it) each such
Development, and Executive hereby assigns any rights Executive may have or
acquire in the Developments and benefits and/or rights resulting therefrom to
the Company and its assigns without further compensation and shall communicate,
without cost or delay, and without publishing the same, all available
information relating thereto (with all necessary plans and models) to the
Company.

(b) Upon disclosure of each Development to the Company, Executive will, during
Executive’s employment and at any time thereafter, at the request and cost of
the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require:

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

(c) In the event the Company is unable, after reasonable effort, to secure
Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact for the sole purpose of
acting for and on Executive’s behalf and in his stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright and other
analogous protection thereon with the same legal force and effect as if executed
by Executive.

7. Non-Competition. During the Employment Period and for a period equal to two
(2) months per each completed year of service Executive has with the Company,
with a minimum of six (6) months and a maximum of twelve (12) months, after
termination of Executive’s employment (for any reason, whether voluntary or
involuntary) (the “Non-Competition Period”), Executive shall not, without the
prior written approval of the Board, whether alone or as a partner, officer,
director,

11

--------------------------------------------------------------------------------

 



consultant, agent, employee, representative or stockholder of any company or
other commercial enterprise, or in any other capacity, directly or indirectly
engage in any business or other activity anywhere in the world that competes
with the Company in the field of cancer drugs, cancer biopharmaceuticals, cancer
therapeutics or cancer treatments, including but not limited to the research,
development, testing, manufacture, sale, marketing, or licensing of same (the
“Business”). Notwithstanding the foregoing, in the event of a termination of
Executive’s employment for Cause, the Non-Competition Period for purposes of
this Section 7 only shall be for a period of three (3) months after termination.
The foregoing prohibition shall not prevent Executive’s employment or engagement
after termination of Executive’s employment by any company or business
organization, as long as the activities of any such employment or engagement, in
any capacity, do not involve work on matters related to the Business. Executive
shall be permitted to own securities of a public company not in excess of five
percent (5%) of any class of such securities and to own stock, partnership
interests or other securities of any entity not in excess of five percent (5%)
of any class of such securities and such ownership shall not be considered to be
in competition with the Company.

8. Non-Solicitation. While Executive is employed by the Company and for a period
of twelve (12) months following termination of Executive’s employment, Executive
shall not:

(a) directly or indirectly solicit, entice or induce, or attempt to solicit,
entice or induce, any customer, vendor, supplier, or business development
partner to become a customer, vendor, supplier, or business development partner
of any other person, firm or corporation with respect to products then sold or
under development by the Company or to cease doing business with the Company,
and Executive shall not approach any such person, firm or corporation for such
purpose or authorize or knowingly approve the taking of such actions by any
other person; or

(b) directly or indirectly solicit or recruit, or attempt to solicit or recruit,
any employee, consultant or independent contractor of the Company to terminate
employment or otherwise cease providing services to the Company or to work for a
third party other than the Company; and Executive shall not approach any such
person for such purpose or authorize or knowingly approve the taking of such
actions by any other person.

This Section shall not be deemed to preclude Executive from participating in
national marketing campaigns that may reach a customer of the Company without
specific direct contact.

9. General Provisions.

(a) For purposes of Sections 5, 6, 7, and 8 of this Agreement, the term
“Company” shall include the Company’s direct and indirect controlled
subsidiaries and affiliates. Executive acknowledges and agrees that the type and
periods of restrictions imposed in Sections 5, 6, 7, and 8 of this Agreement are
fair and reasonable, and that such restrictions are intended solely to protect
the legitimate interests of the Company, including its Confidential Information,
goodwill, and business interests, rather than to prevent Executive from earning
a livelihood. Executive recognizes that the Company competes worldwide, and that
Executive’s access to Confidential Information makes it necessary for the
Company to restrict Executive’s post-employment activities in any market in
which the Company competes, and in which Executive’s access to Confidential
Information and other proprietary information could be used to the detriment of
the Company. In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or

12

--------------------------------------------------------------------------------

 



geographical coverage, Executive agrees that such a restriction or restrictions
should be modified and narrowed, either by a court or by the Company, so as to
preserve and protect the legitimate interests of the Company as described in
this Agreement, and without negating or impairing any other restrictions or
agreements set forth herein.

(b) Executive acknowledges and agrees that if Executive should breach any of the
covenants, restrictions and agreements contained herein, irreparable loss and
injury would result to the Company, monetary relief would not compensate for
such breach, and damages arising out of such a breach may be difficult to
ascertain. Executive therefore agrees that, in addition to all other remedies
provided at law or at equity, the Company shall be entitled to have the
covenants, restrictions and agreements contained in Sections 5, 6, 7, and 8
specifically enforced (including, without limitation, by temporary, preliminary,
and permanent injunctions and restraining orders), without the need to post any
bond or security, by any state or federal court in the State of New Jersey
having equity jurisdiction and Executive agrees to be subject to the
jurisdiction of such court.

(c) Executive agrees that if the Company fails to take action to remedy any
breach by Executive of this Agreement or any portion of the Agreement, such
inaction by the Company shall not operate or be construed as a waiver of any
subsequent breach by Executive of the same or any other provision, agreement or
covenant.

(d) Executive acknowledges and agrees that the payments and benefits to be
provided to Executive under this Agreement are provided as consideration for the
covenants in Sections 5, 6, 7, and 8 hereof.

10. Representations and Warranties. Executive represents and warrants the
following to the Company, each of which is a material inducement to the
Company’s willingness to enter into this Agreement and a material provision of
this Agreement:

(a) Other than as previously disclosed in writing or provided to the Company,
Executive is not a party to or bound by any employment agreements, restrictive
covenants, non-compete restrictions, non-solicitation restrictions, and/or
confidentiality or non-disclosure agreements with any other person, business or
entity, or any agreement or contract requiring Executive to assign inventions to
another party (each, a “Restrictive Agreement”), and Executive has conducted a
thorough review of any and all agreements he may have entered into with any
current or former employer or any other relevant party to ensure that this
representation and warranty is correct.

(b) No Restrictive Agreement prohibits, restricts, limits or otherwise affects
Executive’s employment with the Company as an executive or ability to perform
any of Executive’s duties or responsibilities for the Company as contemplated
herein.

(c) Executive has not made any material misrepresentation or omission in the
course of his communications with the Company regarding the Restrictive
Agreements or other obligations to any current or former employer.

(d) Executive has not, directly or indirectly, removed, downloaded, or copied
any confidential or proprietary information or records of any current or former
employer (or their subsidiaries and/or corporate affiliates) without the express
written consent of an authorized representative of such entity, and shall not
use or possess, as of the date Executive begins employment and during his
employment with the Company, any confidential or proprietary

13

--------------------------------------------------------------------------------

 



information or records of any current or former employer (or their subsidiaries
and/or corporate affiliates), whether in hard copy or electronic form,
including, but not limited to, documents, files, disks, or other materials, all
of which Executive is prohibited from using in connection with his employment
with the Company.

11. Survivorship. The respective rights and obligations of the parties under
this Agreement, including but not limited to those rights and obligations set
forth in Sections 5, 6, 7, and 8, shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

12. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand-delivered or mailed by
registered or certified mail, return receipt requested, as follows (provided
that notice of change of address shall be deemed given only when received):

If to the Company, to:

Immunomedics, Inc.
300 The American Road
Morris Plains, NJ 07950
Attn: Chief Executive Officer

If to Executive, to:

The address of his principal residence most recently on file with the Company.

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

13. Contents of Agreement, Amendment, Interpretation and Assignment.

(a) This Agreement, including the Exhibit attached hereto, sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings concerning
Executive’s employment by the Company and cannot be changed or modified except
upon written amendment approved by the Board and executed on its behalf by a
duly authorized officer and by Executive.

(b) The headings in this Agreement are for convenience only, and both parties
agree that they shall not be construed or interpreted to modify or affect the
construction or interpretation of any provision of this Agreement. This
Agreement shall be interpreted without giving effect to any canons of
construction that construe agreements against the draftsperson, each party
having been represented in the negotiation, drafting, and execution of this
Agreement by independent counsel.

(c) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the

14

--------------------------------------------------------------------------------

 



business or assets of the Company, within fifteen (15) days of such succession,
expressly to assume and agree to perform this Agreement in the same manner as,
and to the same extent that, the Company would be required to perform if no such
succession had taken place.

14. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement that can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

15. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement other than such taxes that are, by their nature, obligations of the
Company (for example, and without limitation, the employer portion of the
Federal Insurance Contributions Act (FICA) taxes).

17. Counterparts. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
Facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.

18. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New Jersey without giving effect to
any conflicts-of-law provisions. Each party hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court located in New Jersey
or any state court located within such state, in respect of any claim arising
out of or relating to this Agreement or Executive’s employment with the Company,
and hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding in which any such claim is made that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts. Any appellate proceedings
shall take place in the appropriate courts having appellate jurisdiction over
the courts set forth in this Section.

19. Section 409A. This Agreement is intended to comply with or otherwise be
exempt from Section 409A and its corresponding regulations, to the extent
applicable, and shall be so construed. Notwithstanding anything in this
Agreement to the contrary, payments of “nonqualified deferred compensation”
subject to Section 409A may only be made under this Agreement upon an

15

--------------------------------------------------------------------------------

 



event and in a manner permitted by Section 409A, to the extent applicable. For
purposes of Section 409A, all payments of “nonqualified deferred compensation”
subject to Section 409A to be made upon the termination of Executive’s
employment under this Agreement may only be made upon a “separation from
service” under Section 409A. Each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments. In no event shall Executive, directly or indirectly, designate the
calendar year of payment with respect to any amount that is “nonqualified
deferred compensation” subject to Section 409A. All reimbursements provided
under this Agreement that are “nonqualified deferred compensation” that is
subject to Section 409A shall be made or provided in accordance with Section
409A, including, where applicable, the requirements that (a) any reimbursement
is for expenses incurred during the Employment Period (or during such other time
period specified in this Agreement), (b) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (c) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (d) the right to reimbursement is not
subject to liquidation or exchange for another benefit. Nothing herein shall be
construed as having modified the time and form of payment of any amounts or
payments of “nonqualified deferred compensation” within the meaning Section 409A
that were otherwise payable pursuant to the terms of any agreement between
Company and Executive in effect prior to the date of this Agreement.

20. Section 280G of the Code. Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to Executive or for Executive’s benefit pursuant to the terms of this
Agreement or otherwise (the “Covered Payments”) constitute parachute payments
(the “Parachute Payments”) within the meaning of Section 280G of the Code and,
but for this Section 20, would be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to Executive of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.

(a) Any such reduction shall be made in accordance with Section 409A and the
following:

(i) the Covered Payments consisting of cash severance benefits that do not
constitute nonqualified deferred compensation subject to Section 409A shall be
reduced first, in reverse chronological order; and

(ii) all other Covered Payments consisting of cash payments, and Covered
Payments consisting of accelerated vesting of equity based awards to which
Treas. Reg. § 1.280G-1

16

--------------------------------------------------------------------------------

 



Q/A-24(c) does not apply, and that in either case do not constitute nonqualified
deferred compensation subject to Section 409A, shall be reduced second, in
reverse chronological order;

(iii) all Covered Payments consisting of cash payments that constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
third, in reverse chronological order; and

(iv) all Covered Payments consisting of accelerated vesting of equity-based
awards to which Treas. Reg. § 1.280G-1 Q/A-24(c) applies shall be the last
Covered Payments to be reduced.

(b) Any determination required under this Section 20 shall be made in writing in
good faith by an independent accounting firm selected by the Company (the
“Accountants”). The Company and Executive shall provide the Accountants with
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 20. For purposes of making the
calculations and determinations required by this Section 20, the Accountants may
rely on reasonable, good-faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on the Company and Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 20.

(c) It is possible that after the determinations and selections made pursuant to
this Section 20 Executive will receive Covered Payments that are in the
aggregate more than the amount intended or required to be provided after
application of this Section 20 (“Overpayment”) or less than the amount intended
or required to be provided after application of this Section 20
(“Underpayment”).

(i) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
Executive that the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of Executive’s receipt of the Overpayment until the date of
repayment.

(ii) In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of Executive together with interest at the applicable federal rate (as defined
in Section 7872(f)(2)(A) of the Code) from the date the amount should have
otherwise been paid to Executive until the payment date.

[SIGNATURE PAGE FOLLOWS]

 

 



17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

 

IMMUNOMEDICS, INC.

 

 

 

By:

/s/ Michael Garone

 

Name:

Michael Garone

 

Title:

VP Finance and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Brendan Delaney

 

Brendan Delaney

 

 



[Signature Page to Brendan Delaney Executive Employment Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Stock Option Grant Agreement

 

--------------------------------------------------------------------------------